THE COURT
directed the jury that if no payment was proved they ought to find the *30issue for the plaintiff, and also find what amount of principal and interest is now due and payable, and what further sum will become payable, and when.
The judgment was entered as follows: Judgment on the verdict, for the penalty and costs, to be released on the payment of $1187.32, with interest thereon from this date -till paid. And on the payment of $520.80, with interest thereon from the 1st day of January, 1806, till paid, with liberty to take out execution therefor after that day. And on the payment of $476, with interest thereon from the 1st day of January; 1807, till paid, with liberty to take out execution therefor after that day.